Citation Nr: 1757636	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  07-03 304A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left elbow disability, to include as secondary to status-post right forearm fasciitis and fasciotomy.  

2.  Entitlement to service connection for a gastrointestinal disability.

3.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected deviated septum. 

4.  Entitlement to an effective date earlier than March 17, 2016, for the grant of service connection for a traumatic brain injury (TBI). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1973 to February 1976.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2006, May 2006, and March 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Board notes that the March 2016 rating decision denied entitlement to service connection for sleep apnea, and the issue was certified to the Board as part of a separate appeal stream; however, for efficiency purposes it has been merged with the present appeal.

In February 2010, the Board remanded the issues of gastrointestinal disorder and left elbow disability for further development, to include providing the Veteran with an additional VA examination and obtaining an additional addendum medical opinion in connection with his claims. 

As will be discussed in further detail below, the issues of entitlement to service connection for a gastrointestinal disability, entitlement to service connection for sleep apnea, and entitlement to an earlier effective date for TBI are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The Veteran's currently diagnosed left elbow degenerative arthritis and lateral epicondylitis are not etiologically related to service and are not shown to have been caused or aggravated by his service-connected right arm disability; and arthritis was not manifested within a year of separation from service. 


CONCLUSION OF LAW

The criteria for service connection for a left elbow disability have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection - Applicable Laws and Regulations 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131 (2012). 

To establish entitlement to compensation for a present disability, a Veteran must show: (1) a current disability; (2) in-service incurrence of a disease or injury or aggravation of a preexisting condition; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Chronic diseases listed under 38 C.F.R. § 3.309(a), such as arthritis, are entitled to the presumptive service connection provisions of 38 C.F.R. § 3.303(b).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Left Elbow - Analysis

The Veteran asserts that he has a current left elbow disability that had its onset during active service or alternatively was aggravated by his service-connected right forearm disability. 

The Veteran's service treatment records (STRs) are silent for any complaints or treatments of a left elbow disability.  Both the Veteran's enlistment and separation examinations do not reveal any impression with regards to his left elbow. 

The first reference to a left elbow disability is not noted in the record until 2002, decades after discharge from service, at which time the Veteran's Social Security Administration (SSA) records showed complaints of left elbow disability.  

In June 2005, the Veteran underwent a VA examination to evaluate the nature and etiology of his left arm disorder.  The examiner noted that the Veteran's elbow pain started about two years earlier with no history of trauma.  The examiner provided diagnoses of left elbow lateral epicondylitis (tennis elbow) and mild degenerative joint disease of the left elbow.  The examiner opined that the left elbow disability was not related to his right forearm disability as these are different anatomical areas unrelated to the left elbow and have different bony structures and different nerve supplies.  The examiner additionally opined that the left elbow disability is more likely related to the natural process of aging.  While the Board found the June 2005 examiner's opinion to be inadequate on the issue of direct service connection as it did not specifically opine whether or not the current disability was related to service, the Board finds the 2005 opinion on secondary service connection to be adequate for VA purposes as discussed below. 

Subsequent to the Board's February 2010 remand, the Veteran underwent an additional VA examination in November 2014.  The Veteran reported that he received blunt trauma to the left elbow in-service, but did not seek treatment for it.  He then added that he was treated with medications for tennis elbow in service and had continues elbow pain ever since.  He lastly stated that he was treated by a private physician during his time with the United States Postal Service (USPS) and left his job as a postal carrier due to being disabled.  The examiner confirmed diagnoses of arthritis and lateral epicondylitis and opined that the current left elbow disabilities were not related to service since the Veteran's STRs were silent about any left elbow trauma or treatment and that the left lateral epicondylitis was not diagnosed until many years after separation from service and his current arthritis is more likely a result of multiple risk factors such as his previous jobs at electrical company and postal service, where heavy physical efforts were needed.  

After a review of all lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that the currently diagnosed degenerative arthritis and lateral epicondylitis of the left elbow had its onset in service or is otherwise causally or etiologically related to service, nor does the evidence support the conclusion that the left elbow disability was caused or aggravated by his service-connected right forearm disability.  

The Board initially notes that the Veteran has a left elbow disability currently diagnosed as degenerative arthritis and lateral epicondylitis. 

However, there is no evidence of left elbow injury or complaints shown in the Veteran's STRs.  On his report of medical history completed in January 1976 in anticipation of separation, the Veteran specifically denied having had a painful or "trick" elbow.
In deciding this case, the Board considered the Veteran's lay statements.  While the Veteran is competent to describe symptoms such as pain in his elbow, his more recent statements as to having had left elbow symptoms in service are inconsistent.  For example, during his November 2014 VA examination he indicated that he did not go to sick call after hurting his elbow in service, but he then stated that he was in fact treated during service with medication for "tennis elbow."  Furthermore, throughout the pendency of the appeal, the Veteran always that his claimed his left arm disability is a result of his service-connected right forearm disability; it was not until more recently that he described a left elbow injury in service.  Thus, while the Veteran is competent to state that he had pain in his left elbow during service and even that he injured it, for the reasons expressed above, the Board finds that his statements are not probative to show that he had chronic left elbow symptoms during service due to his inconsistent statements.  Thus, the preponderance of the evidence is against a finding that the Veteran experienced chronic symptoms of a left elbow disability in service.  38 C.F.R. § 3.303 (b).

Moreover, the competent medical evidence of record does not reveal any continuing left elbow symptoms after service.  Indeed, his first left elbow complaints are not shown in the record until 2002, which is approximately 26 years after service separation, and this is one factor to be considered in resolving the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Also, the evidence of record does not demonstrate that the Veteran's arthritis in the left elbow manifested to a compensable degree during the first post-service year; to the contrary, it manifested in June 2005, approximately 29 years after service.  In addition, the Board notes that the Veteran's SSA records reflect that he successfully worked as a mail carrier with USPS from 1999 until his retirement in 2006.  The Board finds the Veteran's statements suggesting continuing left elbow symptoms since service to be not credible as they are not consistent with the contemporaneous medical evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board's finding that a veteran was not credible because recent lay evidence about a wound in service was internally inconsistent with the veteran's contemporaneous lay statements that he had not received any wounds in service).  In summary, the Board finds the medical evidence showing no left elbow complaints in the record for decades after service of greater probative value than the Veteran's unsupported lay assertions of symptoms since service.  Accordingly, the preponderance of the evidence demonstrates that the Veteran did not experience continuous left elbow symptoms since he was discharged from service in 1976. 

There is also no competent evidence of a nexus between the current left elbow disability and service.  The Board assigns high probative value to the November 
2014 VA etiology opinion that the Veteran's left elbow disability is less likely as not related to service because the VA examiner interviewed and examined the Veteran, provided an adequate rationale for the opinion, and relied on the accurate facts in this case.  

Although the Veteran apparently relates his left elbow disability directly to service, he is not competent to state such as it is a medical statement that requires medical training.  The Veteran is not shown to possess any medical training.  The Board concludes that the Veteran's lay statements as to etiology are outweighed by the probative November 2014 VA medical opinion. 

The Veteran asserts that his left elbow disability is etiologically related to his service-connected right forearm disability.  In support of his claim, he submitted a letter dated January 2011 authored by his private physician who indicated that the Veteran underwent a left shoulder surgery and opined that "according to [his] knowledge...this was related to a military injury" and then added that the Veteran's previous right shoulder surgery caused overuse of the left shoulder, leading to the need for surgery.  However, this opinion is not responsive to the issue at hand in this case which is the etiology of the left elbow disability, not a left shoulder disability.  The January 2011 private opinion is inadequate and carries no probative weight in this case.  

However, the Board finds probative the June 2005 VA opinion that the left elbow disability is less likely as not related to the Veteran's service-connected right forearm disability, as the examiner provided sound reasoning.  Indeed, the examiner explained that the right forearm is a different anatomical area, unrelated to the left elbow; they have different bony structures and different nerve supplies.   This competent June 2005 VA opinion with regard to secondary service connection outweighs the Veteran's lay reports of etiology which have been determined to be of not competent and of no probative value.

Lastly, the Board acknowledges that new evidence was added to the claims file after the issuance of the most recent supplemental statement of the case (SSOC) in February 2016.  Nevertheless, upon a thorough review of the record, the Board finds that the new evidence was not relevant to the Veteran's left elbow disability claim on appeal.  Therefore, no waiver is necessary.

For the above reasons, the preponderance of evidence is against a finding of service connection for a left elbow disability on presumptive, direct, and secondary bases.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C. § 5107(b).

ORDER

Service connection for a left elbow disability is denied. 


REMAND

The service connection claims for a gastrointestinal disorder and sleep apnea must be remanded in order to obtain an additional etiology opinion based on all the evidence on record.  In addition, a remand is necessary for the issue of earlier effective date for TBI, in order for the RO to issue a statement of the case (SOC). 

With regard to the service connection claim for a gastrointestinal disorder, the Veteran was afforded a VA examination in November 2014 and the examiner opined that gastritis pre-existed the Veteran's service and was not aggravated by such service.  Nevertheless, while there is some reference to the Veteran having had a nervous stomach/gastritis prior to his enlistment, a gastrointestinal disorder was not "noted" on the Veteran's enlistment examination report.  Accordingly, in order to determine that the disorder in question did in fact pre-exist service, the examiner must apply the correct legal standard of review in this instance, which is the clear and unmistakable standard of review.  Such standard should also be applied in determining whether any preexisting disability was not aggravated by service.  Because the November 2014 VA opinion is inadequate to decide the claim, an addendum should be obtained.    

With regard to the Veteran's sleep apnea claim, a private DBQ dated September 2017 indicates that his service-connected septum deviation "may" be contributing to his sleep apnea.  This statement is equivocal.  As such, on remand, a VA opinion that conforms with VA's legal standard for service connection must be obtained to ascertain the likelihood that the Veteran's sleep apnea is proximately due to or aggravated by his service connected deviated septum.  (The question of secondary service connection was not considered by the VA examiner who conducted the March 2016 VA examination).  In addition, the Veteran alternatively asserted that his sleep apnea is secondary to his now service-connected TBI.  See November 2017 supplemental claim.  The medical opinion should therefore include an opinion on these theories of entitlement as well. 

Lastly, the Veteran filed a timely March 2017 notice of disagreement (NOD) as to the effective date assigned for the grant of service connection for TBI at the July 2016 rating decision.  A statement of the case (SOC) has not been issued addressing that matter.  Consequently, the Board must take jurisdiction of this claim for the limited purpose of ordering corrective action.  Manlincon v. West, 12 Vet. App. 238, 239-41 (1999).


	(CONTINUED ON NEXT PAGE)


Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA medical evidence, specifically to include those dated since the most recent supplemental statement of the case.

2.  Send the Veteran a VA Form 21-4142, Authorization and Consent to Release Information to VA, and with his consent, obtain any available records from any identified private healthcare providers who treated the Veteran for the gastrointestinal and/or sleep apnea issues. 

**It is helpful if the any new evidence received is translated into English by official means.  **

3.  Then, regardless of whether or not additional evidence is received, return the claims file, including a copy of this remand, to an appropriate VA examiner for an addendum opinion regarding the etiology of the Veteran's gastrointestinal disorder.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Following a review of the claims file, specifically to include any additional records received since the November 2014 examination, the examiner is asked to:

(a) Clarify any gastrointestinal disorders, including gastritis, present since the date of claim.

(b) Provide an opinion as to whether there is clear and unmistakable evidence that the Veteran had gastritis or any other gastrointestinal disorder prior to his period of active service.   

(c) If the examiner finds that a gastrointestinal disorder clearly and unmistakably pre-existed service, then provide an opinion as to whether such disorder clearly and unmistakably was NOT AGGRAVATED beyond its natural progression by the Veteran's service.  

In doing so, please ADDRESS the following:

(i)  The Veteran's lay assertions that during service he had to regularly visit sick call, because of persistent and recurrent stomach problems.  

(ii)  The Veteran's report of stomach ache during his enlistment examination, and the examiner's notation of "nervous stomach"; March 1973 reports of abdominal pain and diarrhea twice a day; April and May, and June 1973 complaints of stomach ache; February 1974 complaints of diarrhea; September 1974 reports of diarrhea with cramping; January 1975 reports of "infrequent indigestion"; March 1975 reports of onset of nausea and vomiting; July 1975 reports of stomach cramps and diarrhea; January 1976 normal separation examination, and; January 1976 separation report of medical history showing reported stomach and intestinal trouble.   

If aggravation is noted, the examiner is asked to indicate the degree of disability resulting from such aggravation. 

(d) If the examiner finds that a gastrointestinal disorder did not pre-exist the Veteran's service, then provide an opinion as to whether it is more likely than not (50 percent or greater) that any current gastrointestinal disorder had its onset during service is otherwise related to it.  **The Veteran's competent reports of stomach pain or distress during service and since service must be considered, as noted above. 

The examiner should provide a complete rationale for the opinion, whether favorable or unfavorable, and cite to specific evidence of the record, as necessary.  

4.  Then, return the claims file, including a copy of this remand, to an appropriate VA examiner for an addendum opinion regarding the etiology of the Veteran's sleep apnea.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Following a review of the claims file, specifically to include any additional records received since the November 2016 SOC, the examiner is asked to:

(a)  Opine as to whether it is at least as likely as not (50 percent or greater) that the Veteran's sleep apnea was caused by his service-connected septum deviation disability and or TBI. 

(b)  Opine as to whether it is at least as likely as not (50 percent or greater) that the Veteran's sleep apnea is aggravated beyond its natural progression by the Veteran's service-connected septum deviation and or TBI.  

If aggravation is noted, the examiner is asked to indicate the degree of disability resulting from such aggravation. 

The examiner should provide a complete rationale for the opinion, whether favorable or unfavorable, and cite to specific evidence of the record, as necessary.  

In doing so, please ADDRESS the following: 

(i)  January 1976 Report of Medical History in anticipation of separation, where the Veteran reported having had frequent sleep trouble. 

(ii)  September 2017 private DBQ, which indicates some relationship between the Veteran's service-connected septum deviation and his currently diagnosed sleep apnea. 

5.  After completing all of the above, and any additional development deemed warranted, readjudicate the service connection claims for gastrointestinal disability and sleep apnea on appeal.  If the benefits on appeal remain denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration. 

6.  Issue a SOC regarding entitlement to an effective date earlier than March 17, 2016, for the grant of service connection for TBI.  See March 2017 NOD.  The issue is to be certified to the Board only if a timely substantive appeal is received.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


